       Case 5:17-cv-02514-JGB-SHK Document 235-1 Filed 12/20/19 Page 1 of 2 Page ID
                                        #:4741




       1     AKERMAN LLP
             DAMIEN P. DELANEY (SBN 246476)
       2     601 West Fifth Street, Suite 300
             Los Angeles, California 90071
       3     Telephone: (213) 688-9500
             Facsimile: (213) 627-6342
       4     Email: damien.delaney@akerman.com

       5     COLIN L. BARNACLE (admittedpro hac vice)
             ADRIENNE SCHEFFEY (admitted pro hac vice)
       6     ASHLEY E. CALHOUN (SBN 270530)
             1900 Sixteenth Street, Suite 1700
       7     Denver, Colorado 80202
             Telephone: (303) 260-7712
       8     Facsimile: (303) 260-7714
             Email: colin.barnacle@akeiman.com
       9             adrienne.scheffey@aketinan.corn
     10      Attorneys for Defendant
             THE GEO GROUP, INC.
     11
                                     UNITED STATES DISTRICT COURT
 E.3.4. 12
                          CENTRAL DISTRICT OF CALIFORNIA — EASTERN DIVISION
   "a"13
              RAUL NOVOA, JAIME CAMPOS                       Case No. 5:17-cv-02514-JGB-SHK
p(114         FUENTES, ABDIAZTZ KARIM, and
              RAMON MANCIA, individually and on              Assigned to Hon. Jesus G. Bernal
Eg! 15        behalf of all others similarly situated,       and the Honorable Shashi                   H.
                                                             Kewalramani
  ‘s
     16                            Plaintiffs,
'-39,0
 :0 17                                                       31ISCOVERY MATTER
                          vs.
     18                                                      DECLARATION OF COLIN
              THE GEO GROUP, INC.,                           BARNACLE IN SUPPORT OF
     19                                                      DEFENDANT THE GEO
                         Defendant.                          GROUP, INC.'S MOTION FOR
     20       THE GEO GROUP, INC.,                           PROTECTIVE ORDER
     21                          Counter-Claimant,
     22                                                      TAC Filed: September 16, 2019
                          vs.                                SAC Filed: December 24, 2018
      23                                                     FAC Filed: July 6, 2018
              RAUL NOVOA, JAIME CAMPOS                       Com laint Filed: December 19, 2017
      24      FUENTES, ABDIAZIZ KARIM, and                   Trial ate:   June 23, 2020
              RAMON MANCIA, individually and on
      25      behalf of all others similarly situated,
      26                         Counter-Defendant.
      27
      28                                                 1                   CASE No. 5:17-cv-02514-JGB-SHK

                  DECLARATION OF COLIN BARNACLE IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                                        MOTION FOR PROTECTIVE ORDER
             51014730;2
             51167129;2
Case 5:17-cv-02514-JGB-SHK Document 235-1 Filed 12/20/19 Page 2 of 2 Page ID
                                 #:4742




 1                             DECLARATION OF COLIN BARNACLE
 2                I, Colin L. Barnacle, hereby declare:
 3                   1. I am an attorney licensed to practice law, I am admitted pro hac vice in this
 4   Court, and am a Partner with Akerman LLP and counsel of record for The GEO Group,
 5   Inc. ("GEO") in this action. I have personal knowledge of the matters set forth herein.
 6                   2. Attached as Exhibit A is a an excerpt of one of the 30(b)(6) depositions of
 7   GEO, taken by Plaintiffs in this matter on December 11, 2019. In this particular
 8   deposition, the Warden of Adelanto, James Janecka, served as GEO's designee.
 9                   3. Mr. Janecka was designated for Adelanto-specific questions to Topics 5,
10   6,7,8,10,11,12 (subpart a only), 17 (subparts c,d,e,g,h,j, and k), and 18.
                     4. The parties are conferring about dates for a subsequent 30(b)(6) deposition.
                     5. I have reviewed (1) Plaintiff's First Set of Discovery Requests To
     Defendant the GEO Group, Inc.; (2) Plaintiffs' Second Set of Requests For Admission
     And Request For Inspection to Defendant the GEO Group, Inc. dated August 23, 2019;
     and (3) Plaintiffs' Second Set of Requests For Production To Defendant the GEO
     Group, Inc. dated October 8, 2019 (all discovery requests propounded by Plaintiffs in
     this case) and none of the requests seek information about Mr. Zoley's meetings with
     Adelanto.
19                I declare under penalty of perjury under the laws of the United States of America
20   that the foregoing is true and correct and that I executed t          Declaration on the 20th
21   day of December, 2019, in Denver, Colorado.
22
23                                                        Colin L. Barnacle, Declarant
24
25
26
27
                                                                              CASE No, 5:17-cv-02514-JOB-SHK
28                                                        2
          DECLARATION OF COLIN BARNACLE IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                                MOTION FOR PROTECTIVE ORDER
     51014730;2
     51167129;2
